NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

     United States Court of Appeals for the Federal Circuit


                                       05-5110



                                 PHILIP DE CARLO,

                                                      Plaintiff-Appellant,

                                          v.

                                  UNITED STATES,

                                                     Defendant-Appellee.


                          __________________________

                          DECIDED: November 10, 2005
                          __________________________


Before MAYER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and BRYSON, Circuit
Judge.

PER CURIAM.

      Philip De Carlo appeals the decision of the United States Court of Federal

Claims, which dismissed De Carlo’s complaint for lack of jurisdiction.       De Carlo v.

United States, No. 04-CV-1055 (Fed. Cl. March 15, 2005). We affirm.

      “The jurisdiction of the Court of Federal Claims arises chiefly from the Tucker

Act, which gives that court ‘jurisdiction to render judgment upon any claim against the

United States founded either upon the Constitution, or any Act of Congress or any

regulation of an executive department, or upon any express or implied contract with the
United States, or for liquidated or unliquidated damages in cases not sounding in tort.’”

LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995) (quoting 28 U.S.C.

§ 1491(a)). Whether the trial court properly dismissed De Carlo’s complaint for lack of

jurisdiction is a question of law that we review de novo. Pixton v. B&B Plastics, Inc.,

291 F.3d 1324, 1326 (Fed. Cir. 2002).

      It is well established that the Court of Federal Claims does not have jurisdiction

over De Carlo’s tort claims. See 28 U.S.C. § 1491(a); LeBlanc, 50 F.3d at 1030. In

addition, it lacks jurisdiction over qui tam suits. LeBlanc, 50 F.3d at 1031 (citing 31

U.S.C. § 3732(a)). Finally, De Carlo has failed to establish jurisdiction based on a

government contract.    Although the Supreme Court has described the basis of a

relator’s claim as a partial assignment from the government, see Vermont Agency of

Natural Resources v. United States ex rel. Stevens, 529 U.S. 765, 773 (2000), De

Carlo’s “contractual” arguments in this case only attempt to challenge the amount of his

recovery in the qui tam action. The Court of Federal Claims is without jurisdiction to

hear such a challenge. See LeBlanc, 50 F.3d at 1030.




05-5110                                    2